Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/22 has been entered.
 	The amendment filed 6/29/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/02/2022 is being considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities: 
Claim 18 is a duplicate claim of claim 10.
Claim 13 is a duplicate claim of claim 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2017/0179097) (hereinafter Zhang).
	Re claim 1: Zhang discloses a matrix light source comprising an integrated circuit (102, Driver circuit 110B, fig. 2G) and a matrix array of electroluminescent semiconductor element-based elementary light sources (110R, 110B, 110G, fig. 2G), wherein the integrated circuit (102, Driver circuit 110B) comprises a substrate (102, fig. 2G) and an electronic circuit (Driver circuit 110B, fig. 2G) intended to drive the supply of electric power to the elementary light sources (110R,G,B), and the integrated circuit (102, Driver circuit 110B) comprises a reception area (area where LEDS 110R,G,B are mounted, fig. 2G) intended to receive said matrix array (110R,G,B), wherein the substrate (102) comprises at least part of the electronic circuit (Driver circuit 110B) monolithically integrated (substrate contains driver circuits 110B integrated into 102, see fig. 2G) into the substrate (102) and positioned on a same side (top side of 102, fig. 2G) of the substrate as said matrix array (110R,G,B), wherein the integrated circuit (102, Driver circuit 110B) comprises at least one part (see annotated fig. 2G) repeated at least once along a main axis (see annotated fig. 2G), the at least one part (see annotated fig. 2G) including a part of the reception area  and the electronic circuit (see annotated fig. 2G).  

    PNG
    media_image1.png
    534
    990
    media_image1.png
    Greyscale

Re claim 3: Zhang discloses the elementary light sources (110R,B,G, fig. 2G) are electrically connected to the electronic circuit (Driver circuit 110B, fig. 2G) by connections (vertical bonding contact connections 116B, fig. 2G) that are vertical (see annotated fig. 2G) with respect to an extent of the reception area (horizontal extent of reception area of 102, fig. 2G).  

Re claims 4, 13 and 20: Zhang discloses the matrix array of elementary light sources (110R,G,B, fig. 2G) consists of at least two separate matrix components (red matrix, green matrix and blue matrix, see fig. 4) with respect to claims 4, 13 and 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 9, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0179097) in view of Canonne et al. (US 2017/0253172) (hereinafter Canonne)
Re claim 5: Zhang teaches the integrated circuit (102, Driver circuit 110B, fig. 2G) comprises at least one connection area (area around reception area, see annotated fig. 2G) adjacent to the reception area (see annotated fig. 2G).
However, Zhang fails to teach the connection area being intended to connect the electronic circuit to at least one external component.  
Canonne teaches the integrated circuit (504, fig. 6) comprises at least one connection area (area under 504 with buck converter, fig. 6) adjacent to the reception area (area of 60), the connection area (area of 504 with buck converter) being intended to connect the electronic circuit (502) to at least one external component (FPGA, fig. 5).  
Therefore, in view of Canonne, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an external component to the connection area of Zhang which is connected to the electronic circuit, in order to provide additional control over the light sources.

Re claim 6: Zhang teaches the connection area (area around reception area, see annotated fig. 2G) extends along at least one edge of the integrated circuit (edges of 102, fig. 2G) that follows the main axis (see annotated fig. 2G).  

Re claims 9 and 17: Zhang teaches the connection area (area around reception area, see annotated fig. 2G) comprises means (bonding contact, see fig. 1B) for connection to an electricity source, the connection means (bonding contact, see fig. 1B) being formed by a metal layer (metal contact, see para [0031]) with respect to claims 9 and 17.

Re claim 14: Zhang teaches the integrated circuit (102, Driver circuit 110B, fig. 2G) comprises at least one connection area (area around reception area, see annotated fig. 2G) adjacent to the reception area (see annotated fig. 2G), 
However, Zhang fails to teach the connection area being intended to connect the electronic circuit to at least one external component.  
Canonne teaches the integrated circuit (504, fig. 6) comprises at least one connection area (area under 504 with buck converter, fig. 6) adjacent to the reception area (area of 60), the connection area (area of 504 with buck converter) being intended to connect the electronic circuit (502) to at least one external component (FPGA, fig. 5). 
Therefore, in view of Canonne, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an external component to the connection area of Zhang which is connected to the electronic circuit, in order to provide additional control over the light sources.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0179097) in view of Canonne et al. (US 2017/0253172) as applied to claims 5 and 6 above, and further in view of Brandes et al. (US 2014/0232288) (hereinafter Brandes).
Re claims 7 and 15: Zhang in view of Canonne fails to teach the connection area comprises at least one through-aperture with respect to claims 7 and 15.
Brandes teaches a connection area (area of 16, fig. 8) comprises at least one through-aperture (see fig. 8) (electrically conductive vias or through-holes, see para [0165]) with respect to claims 7 and 15.
Therefore, in view of Brandes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add at least one through-aperture to the connection area of Zhang, in order to help convey electrical current internally to different surfaces of the substrate [Brandes, 0165].

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0179097) in view of Canonne et al. (US 2017/0253172) as applied to claim 5 above, and further in view of Bierhuizen (US 2011/0260178).
Re claims 8 and 16: Zhang in view of Canonne fails to teach the connection area comprises a plurality of connection pads, the respective areas of which depend on signals and/or electric current intensities that they are intended to transmit with respect to claims 8 and 16.
Bierhuizen teaches a connection area (area of A, B, C, D, fig. 8) comprises a plurality of connection pads (96, fig. 8), the respective areas (area of A, B, C, D) of which depend on the signals and/or the electric current intensities that they are intended to transmit (supplying current o the appropriate pad, see para [0031]) with respect to claims 8 and 16.
Therefore, in view of Bierhuizen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of connection pads to the connection area of Zhang where the respective areas of which depend on the signals and/or the electric current intensities that they are intended to transmit, in order to supply electrical current to the respective connection pads thereby provide sufficient power to the light source.

Claims 10-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0179097) in view of Canonne et al. (US 2017/0253172) as applied to claim 5 above, and further in view of Owen (US 2005/0152146).
Re claims 10 and 18: Zhang teaches a lighting module for a motor vehicle, the module comprising a printed circuit board (102, fig. 2G) and a matrix light source (110R,G,B, fig. 2G), wherein the matrix light source is as claimed in claim 1 (see rejection of claim 1).  
However, Zhang fails to teach a heat sink element with respect to claims 10 and 18.
Owen teaches a heat sink element (38, fig. 2), a printed circuit board (24, fig. 2) and a matrix light source (22, fig. 2) with respect to claims 10 and 18.
Therefore, in view of Owen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a heat sink element, in order to improve heat dissipation thereby helping increase the lifetime of the lighting module.

Re claim 11: Zhang in view of Canonne fails to teach the substrate of the integrated circuit is in thermal contact with the heat sink element.  
Owen teaches the substrate (24, fig. 2) of the integrated circuit (22, fig. 2) is in thermal contact (mounting substrate onto heat sink, see para [0037]) with the heat sink element (38, fig. 2).
Therefore, in view of Owen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a heat sink element where the substrate of the integrated circuit is in thermal contact with the heat sink element, in order to improve heat dissipation thereby helping increase the lifetime of the lighting module.

Re claim 12: Zhang teaches the matrix light source (110R,G,B, fig. 2G) is electrically connected to the printed circuit board (102, fig. 2G) by way of at least one bridging connection (bonding contact 116R, fig. 1B).  

Re claim 19: Zhang teaches the matrix light source (110R,G,B, fig. 2G) is electrically connected to the printed circuit board (102, fig. 2G) by way of at least one bridging connection (bonding contact 116R, fig. 1B).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Andry et al. (US 2011/0044369) discloses a similar matrix light source with the substrate comprising an electronic circuit integrated into the substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875